Citation Nr: 1043504	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-07 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted which is 
sufficient to reopen a previously denied claim of entitlement to 
service connection for post traumatic stress disorder (PTSD).

2.  Entitlement to Individual Unemployability (TDIU) benefits.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Alsup, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to August 
1968.  Service in Vietnam is evidenced in the record.

The Veteran's claim for service connection for PTSD was denied in 
unappealed rating decisions dated September 1995 and March 1996.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the Veteran's claim for 
service connection for PTSD and entitlement to TDIU benefits.  
The Veteran disagreed and perfected an appeal.  

The Board initially observes that it appears that the RO reopened 
the PTSD claim to consider it on its merits without determining 
whether new and material evidence was submitted.  Notwithstanding 
the RO's reopening of this claim, the question of whether new and 
material evidence has been received is one that must be addressed 
by the Board. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
[before considering a previously adjudicated claim, the Board 
must determine that new and material evidence was presented or 
secured for the claim, making RO determination in that regard 
irrelevant.]; see also Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001) [the Board has a jurisdictional responsibility 
to consider whether it was proper for the RO to reopen a 
previously denied claim].

The issue of entitlement to service connection for sleep 
apnea has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it 
and it is referred to the AOJ for appropriate action.  

The issues of entitlement to TDIU benefits and entitlement to 
service connection for PTSD are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed March 1996 rating decision, the RO denied 
the Veteran's claim for entitlement to service connection for 
PTSD finding no competent evidence of a current diagnosis of 
PTSD.

2.  Evidence received since the March 1996 rating decision raises 
a reasonable possibility of substantiating the claim of 
entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The March 1996 rating decision is final.  38 U.S.C.A. § 7105 
(West 2002);  38 C.F.R. § 20.1103 (2010).

2.  Since the March 1996 rating decision, new and material 
evidence has been received, and the claim of entitlement to 
service connection for PTSD is  reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his experiences in Vietnam have led to 
PTSD.  He seeks service connection for PTSD.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. 
§ 3.303(d) (2010).

In order to establish service connection or service-connected 
aggravation for a present disability, the evidence must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Unappealed RO rating decisions are final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2010).  Pursuant to 38 U.S.C.A. 
§ 5108, a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to that 
claim.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

The Veteran essentially contends that he was exposed to mortar 
and sniper attacks during his service in Vietnam, and that these 
events caused him anxiety and, he claims, PTSD.  The rating 
decisions of record have uniformly denied the claims for PTSD 
because there is insufficient medical evidence that the Veteran 
has PTSD. Accordingly, the Board will review the evidence that 
was available at the time of the March 1996 rating decision 
regarding a diagnosis of PTSD and review any newly submitted 
evidence and determine whether it includes a diagnosis of PTSD 
and thus comprises new and material evidence sufficient to reopen 
the claim.

As noted in the Introduction, the Veteran's previous claims for 
service connection for PTSD were denied in rating decisions dated 
September 1995 and March 1996.  Neither rating decision was 
appealed.  The Board finds that the March 1996 rating decision is 
final.  38 U.S.C.A. § 7105 (West 2002);  38 C.F.R. § 20.1103 
(2010).

The pre-March 1996 record includes August 1995 and January 1996 
VA psychological examination reports.  The August 1995 examiner 
diagnosed the Veteran with "panic disorder with mild 
agoraphobia," and the January 1996 examiner diagnosed the 
Veteran with "panic disorder."  A February 1975 diagnosis by 
Dr. C.W., M.D., states "anxiety reaction, chronic."  A March 
1977 diagnosis by Dr. W.W., M.D., states "anxiety depressive 
reaction."  A January 1996 letter from C.L., M.A., a 
psychological counselor, stated that the Veteran had been 
diagnosed for many years with chronic anxiety. As noted, the 
March 1996 rating decision denied the claim because there was no 
diagnosis of PTSD.

The evidence submitted since the March 1996 rating decision that 
pertains to a diagnosis of the Veteran's psychological disorder 
includes February and March 1977 hospital consult and discharge 
records indicating the Veteran had an anxiety disorder.  A March 
2005 VA psychiatry consult response concluded with a diagnosis of 
"Panic disorder with agoraphobia secondary to PTSD," and 
"major depression recurrent secondary to PTSD."  A December 
2005 VA compensation and disability examination reported a 
diagnosis of "anxiety d/o [disorder] nos [not otherwise 
stated]."  Finally, an April 2008 VA examiner reported a 
diagnosis of "panic disorder without agoraphobia."  

As noted in the statement of law and regulations above, for the 
purposes of determining whether new and material evidence has 
been submitted, the credibility of evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Based on the newly submitted evidence that includes a diagnosis 
of PTSD, the Board finds the record contains new and material 
evidence that is related to an unsubstantiated fact necessary to 
substantiate the claim and which raises a reasonable possibility 
of substantiating the claim.  See 38 C.F.R. § 3.156 (2010).  The 
Veteran's claim for entitlement to service connection for a 
seizure disorder will be reopened.

The Board wishes to make it clear that although there may be of 
record new and material evidence sufficient to reopen the claim, 
this does not mean that the claim must be allowed based on such 
evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim if 
it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Since the claim is being reopened, any 
deficiencies in notice were not prejudicial to the Veteran. 



ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened; to this 
extent only, the appeal of this issue is allowed.


REMAND

As noted above, the statutory duty to assist requires VA to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate claims for VA benefits, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claims. An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim. See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Moreover, the Court has held that once VA undertakes the effort 
to provide an examination, it must provide an adequate one.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty 
to make reasonable efforts to assist in obtaining evidence 
necessary to substantiate a claim for benefits pursuant to 38 
U.S.C.A. § 5103A(a)(1) includes providing an examination that is 
adequate for rating purposes.  It is incumbent upon the rating 
official to ensure that a diagnosis or condition is described and 
supported in sufficient detail for evaluation purposes.  See 38 
C.F.R. § 4.2 (2010).

The Board has reopened the claim of entitlement to service 
connection for PTSD, but as is more thoroughly discussed below, 
the Board finds that VA has not satisfied its duty to assist the 
Veteran with respect to this claim.  

That is, the Board finds the medical evidence at this juncture 
inconsistent.  While the medical evidence was presumed credible 
for purposes of reopening the claim, for purposes of establishing 
service connection for PTSD, the Board is unable to determine 
whether the Veteran has PTSD. 

That is, the claims folder contains a March 2005 psychiatric 
consult where the psychiatrist did not specify or identify PTSD 
as a primary diagnosis, yet indicated that the Veteran met all 
diagnostic criteria for PTSD.  

In contrast, as indicated above, the December 2005 VA examiner 
determined the Veteran did not meet DSM IV PTSD diagnostic 
criteria, but did not specify how he did not meet them; the 
opinion was conclusory in that regard.  

Neither examiner has diagnosed the Veteran with PTSD, but the one 
examiner who discussed the criteria specifically determined they 
were met.  As noted, once VA takes on the responsibility to 
examine a Veteran, a complete examination that allows a fact 
finder to properly adjudicate his claim is required.

The Board also finds noteworthy that the Veteran was granted 
service connection for panic attacks disorder without agoraphobia 
in a July 2008 rating decision, currently evaluated as 30 percent 
disabling.  It is unclear, then, not only if the Veteran has 
PTSD, but also if his PTSD includes manifestations 
distinguishable from his already service-connected disorder.  It 
is possible this claim is moot in light of the Veteran's already 
service-connected psychiatric disorder.  

In addition, the claim of entitlement to TDIU benefits is 
intertwined with the outcome of the remanded claim for 
entitlement to service connection.   See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) [the prohibition against the 
adjudication of claims that are inextricably intertwined is based 
upon the recognition that claims related to each other in the 
prescribed degree should not be subject to piecemeal decision-
making or appellate litigation].  The claim for TDIU also raises 
the question of how the Veteran's service-connected disabilities 
impact the Veteran's employability, particularly in view of the 
fact that the Veteran has been service-connected for panic attack 
disorder.  A medical examiner's opinion would assist the Board in 
determining whether in combination they impact the Veteran to the 
degree where he is unable to secure and follow a substantially 
gainful occupation.


Accordingly, the case is REMANDED for the following action:

1.   VBA shall contact the Veteran in writing 
and request that he identify all providers of 
care for his mental health disorders 
including PTSD and panic attacks without 
agoraphobia disability.  VBA shall take 
appropriate steps to obtain all identified 
records and associate them with the Veteran's 
VA claims folder.

2.  Schedule the Veteran for a VA psychiatric 
examination for the claimed condition of 
post-traumatic stress disorder (PTSD) to 
ascertain whether it is at least as likely as 
not that the Veteran meets the DSM-IV 
diagnostic criteria for PTSD.  If so, the 
examiner shall provide an opinion whether it 
is at least as likely as not that the PTSD is 
related to the Veteran's Vietnam experience 
and shall specify what incidents are the 
stressor events upon which a PTSD diagnosis 
is based.  The opinion should specifically 
reconcile the conflicting diagnoses in the 
claims folder. 

The examiner must be provided the claims file 
and should indicate that a complete review 
has been made.  

Any psychiatric diagnosis should be in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders-IV.  After review 
of the pertinent material, the examiner must 
specifically discuss whether the appellant 
meets the diagnostic criteria in DSM-IV for 
diagnosis of PTSD, and, if so, is there a 
link between the current symptoms and the in-
service combat exposure versus stressors 
unrelated to his military service.

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The physician should provide a 
complete rationale for any opinion 
provided.

3.  Following the completion of the 
foregoing, provide the Veteran with an 
examination by an appropriate health care 
provider who shall assess the Veteran's 
combined service-connected disabilities and 
provide an opinion regarding their impact on 
the Veteran's ability to secure and follow a 
substantially gainful occupation.  The 
examiner's written report shall be associated 
with the Veteran's VA claims folder.

4.  Following the completion of the foregoing 
and any other development deemed necessary, 
readjudicate the Veteran's claims for 
entitlement to service connection for PTSD 
and for entitlement to TDIU benefits.  If the 
benefit sought on appeal remains denied, 
provide the Veteran with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review if otherwise in order.

The purposes of this remand are to complete the record, and to 
ensure due process. The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim is both critical 
and appreciated.  The Veteran is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.



______________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


